Citation Nr: 1603274	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  96-48 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for vertigo.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Veteran, who is the appellant, served on active duty from January 1943 to November 1946, from November 1948 to July 1949, and from September 1950 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for vertigo.  As explained in more detail below, during the course of the appeal, the issue was recharacterized as a claim for compensation under 38 U.S.C.A. § 1151 (West 2014).  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).

This matter was initially denied by the Board in a January 2000 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2002 Order, following a Joint Motion for Remand, the Court vacated the Board's January 2000 decision, and remanded the issue of service connection for vertigo.  The matter was subsequently remanded by the Board to the Agency of Original Jurisdiction (AOJ) in October 2002, August 2003, December 2008, October 2009, and, most recently, in November 2010.

The Veteran has provided testimony relevant to the appeal in hearings before the Board in January 2002 and December 2002.  More recently, in June 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Montgomery, Alabama (a Travel Board hearing).  Transcripts of the Board hearings have been associated with the physical claims file.  During the June 2009 Board hearing, the Veteran clarified that he wished the issue of service connection for vertigo to be considered under the legal theory of entitlement of compensation under the provisions of 38 U.S.C.A. § 1151.  See June 2009 Board hearing transcript at 4-5.
As to the November 2010 Board Remand, the Board remanded the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for vertigo for additional development that included providing the Veteran with a VA medical opinion based on an accurate factual history.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the November 2010 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDING OF FACT

Vertigo is not the result of VA hospitalization, medical or surgical treatment, submission to an examination, or the pursuit of a course of vocational rehabilitation.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for additional disability of vertigo are not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.358, 3.800 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  In June 2004 and March 2005 letters, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, and VA and the Veteran's respective duties for obtaining evidence.  A March 2006 letter notified the Veteran of how disability ratings and effective dates are assigned.  

As the issue of service connection for vertigo was later recharacterized as entitlement to compensation under 38 U.S.C.A. § 1151 for vertigo, the Board notes that the prior January 2010 Board decision provided a thorough explanation of the legal criteria for claims for 38 U.S.C.A. § 1151, including a discussion of how 38 U.S.C.A. § 1151 was amended during the appeal period, and what legal criteria would be applied to the claim for compensation under 38 U.S.C.A. § 1151 for vertigo under the specific facts and history of this case.  After the issue of compensation under 38 U.S.C.A. § 1151 for vertigo was remanded by the Board in November 2010, the matter was readjudicated in a December 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes  the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, Board hearing transcripts, the Veteran's lay statements, and internet research provided by the Veteran.

VA examined the Veteran's vertigo symptoms in January 2010.  The January 2010 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed a physical examination, and provided a medical opinion on the etiology of vertigo with supporting rationale.  In November 2010, the Board found that the January 2010 VA medical opinion was based on an inaccurate factual premise and remanded the matter for an addendum medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

VA obtained an addendum medical opinion in November 2011 based on an accurate factual premise.  The Board finds that, taken together, the January 2010 VA examination report and November 2011 VA medical opinion are adequate to assist in determining the nature and etiology of the claimed vertigo, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.



38 U.S.C.A. § 1151 Legal Authority

The provisions of 38 U.S.C.A. § 1151 have been amended during the course of the present appeal.  Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation . . . awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and regulations required evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were invalidated by the Court in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  The United States Supreme Court, in affirming the Court's decision, held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  Id.

38 C.F.R. § 3.358 was amended in 1995 to conform to the U.S. Supreme Court decision.  The amendment was effective November 25, 1991, the date the Court issued the Gardner decision.  60 Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress amended 38 U.S.C.A. § 1151, effective for claims filed on or after October 1, 1997, to preclude benefits in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104- 204, 
§ 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2014).  

Because VA received the Veteran's claim for service connection for vertigo - later clarified as a claim for compensation under 38 U.S.C.A. § 1151 - prior to October 1, 1997, the appeal must be adjudicated in accordance with the earlier version of 
38 U.S.C.A. § 1151.  See VAOPGCPREC 40-97.

The applicable statute and regulations in effect prior to October 1, 1997 provided that when any veteran suffered an injury or aggravation of an injury as the result of VA hospitalization, medical or surgical treatment, submission to an examination, or the pursuit of a course of vocational rehabilitation, and not as a result of the Veteran's own willful misconduct, and such injury or aggravation resulted in additional disability to the Veteran, disability compensation was to be awarded in the same manner as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800 (1996).  

In determining that additional disability exists, prior to October 1, 1997, a veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based was to be compared with the subsequent physical condition resulting from the disease or injury, each body part involved being considered separately.  As applied to medical treatment, the physical condition prior to the disease or injury was the condition which the specific medical or surgical treatment was designed to relieve.  Compensation was not payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).

In determining whether any additional disability resulted from (was caused by or aggravated by) VA hospitalization, medical or surgical treatment, or examination, prior to October 1, 1997, it was necessary to show that additional disability was actually the result of such disease or injury, or aggravation of an existing disease or injury suffered as the result of hospitalization or medical treatment and not merely coincidental therewith.  The mere fact of aggravation alone would not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of hospitalization, medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c)(1) and (2) (1996).

Compensation was also not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the Veteran.  "Necessary consequences" are those which were certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  38 C.F.R. § 3.358(c)(3) (1996).

Analysis for 38 U.S.C.A. § 1151 Compensation for Vertigo

The Veteran asserts that a vertigo disability was caused by VA medical treatment.  Specifically, the Veteran contends that administration of the antibiotic medication Bactrim DS, which he was prescribed by VA in the mid-1980s, is the cause of a current vertigo disability.  See June 2009 Board hearing at 5.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that vertigo is the result of VA hospitalization, medical or surgical treatment, submission to an examination, or the pursuit of a course of vocational rehabilitation.  The Board notes by way of reference that Bactrim DS is the brand name for an antibiotic called co-trimoxazole, which is a sulfa drug consisting of trimethoprim and sulfamethoxazole.  It is also manufactured under the names Septra and Sulfatrim.  See Medline Plus, a service of the U.S. National Library of Medicine and the National Institutes of Health, http://www.nlm.nih.gov/medlineplus/druginfo/meds/a684026.html.

The record shows that the Veteran was provided Bactrim on June 12, 1985 for chronic symptoms of the prostate at a VA medical center (VAMC).  The record reflects that the Veteran was prescribed Septra as of July 1985.  In July and August 1986, the Veteran returned with symptoms of pain related to diagnoses of cystitis and prostatitis at which time he was continued on Bactrim.  In January 1987, he was prescribed Bactrim, twice daily for four weeks for treatment of recurrent prostatitis.  An April 1987 progress note for recurrent prostatitis indicates that the Veteran's drug allergies included Sulfa.  In April 1991, however, the Veteran presented for VA treatment with numerous complaints, including groin pain, genitourinary (GU) and gastrointestinal (GI) problems, and sores in the roof of his mouth.  In addition to further follow up, the Veteran was prescribed Bactrim.  

Review of the record also shows that the Veteran had complaints of vertigo on several occasions while undergoing VA treatment, including episodes in 1986, 1991, and 2003.  Additionally, he had complaints of dizziness during periods of hospitalization in March 1987 and June 1992.  

During the January 2010 VA examination, the Veteran reported that he first experienced vertigo in 1958 when he made an emergency descent in an aircraft.  He stated that he had ruptured his eardrum during the descent and had experienced vertigo since that time.  

It is noted that review of the Veteran's service treatment records fails to disclose complaints of vertigo while he was on active duty.  The examiner rendered an opinion that the Veteran's vertigo was unrelated to the Bactrim and Septra use and, in fact, dated back to the Veteran's rapid descent in an aircraft in 1958.  No additional disability manifested by vertigo was identified.  

The January 2010 VA medical opinion is not afforded any probative weight because it is based on the inaccurate factual basis of vertigo onset in 1958.  See Reonal, 
5 Vet. App. at 461.  The January 2010 VA examiner provided a medical opinion based on the medical history provided by the Veteran at the examination; however, the weight of the evidence is against finding that the Veteran began experiencing vertigo in 1958.  Such a history was not previously provided by the Veteran in the 13 volumes that comprise his claims folder and also is not found in the service treatment records.  

In sum, the Board finds that the Veteran's self-reported medical history at the January 2010 VA examination - a part of the foundation for the January 2010 VA examiner's opinion - is not credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  As noted, the Board finds the first notations of vertigo were in 1986, near the time that the Veteran was first prescribed the medications that he now claims caused the vertigo.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran; affirming Board decision that cited from MCCORMICK ON EVIDENCE (3d ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones).  

VA obtained an addendum medical opinion in November 2011 based on the accurate factual premise of vertigo symptoms first appearing in 1986, near the time that the Veteran was first prescribed the medication that he now claims caused the vertigo.  The November 2011 VA examiner explained that dizziness is a common, but not serious, side effect of Bactrim.  The November 2011 VA examiner opined that it is less likely than not that the current vertigo disability was caused by Bactrim use in 1986.  The November 2011 VA examiner reasoned that the half-life of Bactrim is 12 hours; therefore, the 1986 use of Bactrim is not the cause of current vertigo.  While not specifically stated, the November 2011 VA examiner's rationale also weighs against finding that the current vertigo was caused by any non-current Bactrim use, to include Bactrim prescribed by VA in 1987 and 1991.  

In support of the claim, the Veteran has provided significant testimony and several articles concerning the possible side effects of Bactrim.  The most recent, received in October 2009, was from the internet website Drugs.com.  It was noted that side effects for this Bactrim may include dizziness or a spinning sensation, among several others.  

To the extent that the Veteran has asserted that the current vertigo disability was caused by Bactrim use, the evidence does not demonstrate that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of vestibular system disorders such as vertigo.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  In this case, a competent medical opinion requires a thorough understanding of the vestibular system, knowledge of how antibiotic medication works, and the ability to identify and differentiate other potential causes of vertigo.  The Veteran has not been shown to have such knowledge or understanding; therefore, the Veteran's purported opinion relating vertigo to use of antibiotic medication in 1986 is not afforded any probative weight.

In sum, the weight of the lay and medical evidence is against finding that the current vertigo disability is the result of medication provided by VA in 1986, or any other VA hospitalization, medical or surgical treatment, submission to an examination, or pursuit of a course of vocational rehabilitation.  For these reasons, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for vertigo must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Compensation under 38 U.S.C.A. § 1151 for vertigo is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


